                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF WISCONSIN

KRISTAL CHAVEZ,
also known as KRISTAL CHAVES,

         Plaintiff,                                Case No. 18-cv-482-jdp

    v.

ACE DEBT RECOVERY, LLC,
and KWIK TRIP, INC.,

         Defendants.


                         JUDGMENT IN A CIVIL CASE


         IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendants Ace Debt Recovery, LLC and Kwik Trip, Inc. against plaintiff

Kristal Chavez dismissing this case for lack of jurisdiction.




               s/V. Olmo, Deputy Clerk              12/20/2018
             Peter Oppeneer, Clerk of Court           Date
